Citation Nr: 0204930	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  99-22 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a cold 
injury to the feet.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952. 

This case comes before the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision rendered by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran entitlement to 
service connection for residuals of a cold injury to the 
feet, diabetes, and diabetes claimed as secondary to a cold 
injury.

As discussed below, service connection may be granted for 
disability due to disease or injury incurred or aggravated 
during active military service.  In this case, although the 
RO has treated the issue of service connection for diabetes 
as two separate issues, the veteran is essentially contending 
that his current diabetes is due to disease or injury - i.e., 
the reported cold injury - incurred during his active 
military service.  He has not claimed that his diabetes is 
due to his sole service-connected disability, which is 
residuals of shell fragment wound of the right thigh, Muscle 
Group XV and scar.  The veteran's representative, in April 
2002, has re-phrased the issue of "secondary" service 
connection for diabetes to include this service-connected 
disability; however, the representative has not made any 
specific argument relating to this service-connected 
disability, nor has such a claim of secondary service 
connection been adjudicated by the RO.  Consequently, the 
Board has re-framed the issue as listed on the first page of 
this decision.


FINDINGS OF FACT

1.  All evidence requisite for equitable disposition of the 
veterans' claims for service connection has been obtained and 
examined, and all due process concerns as to the development 
of the claims have been addressed.

2.  The veteran does not have current disability as a 
residual of a cold injury to the feet sustained during his 
active military service. 

3.  Diabetes of unspecified etiology is first shown many 
years after the veteran's separation from service, and is not 
related to that service, including any claimed cold injury 
sustained therein.


CONCLUSIONS OF LAW

1.  Residuals of a cold injury to the feet were not incurred 
in or aggravated by wartime service, nor may any such 
disability be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2001).

2.  Diabetes was not incurred in or aggravated by wartime 
service, nor may any such disability be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§ § 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
(2001).  In addition, certain disorders, such as diabetes, 
may be presumed to have been incurred during service when 
manifested to a compensable degree within a specified time 
(usually one year) following separation from service.  See 38 
C.F.R. §§ 3.307, 3.309 (2001).

Service connection is warranted where the evidence shows that 
a disability is proximately due or the result of an already 
service-connected disability.  See 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran contends that he currently suffers from residuals 
of a cold injury to the feet and diabetes, and that service 
connection for both residuals of a cold injury to the feet 
and diabetes is appropriate.  The veteran also contends that 
his diabetes is due to a cold injury he received during 
service.  After a review of the evidence, the Board finds 
that his contentions are not supported by the record, and 
that his claims of service connection for residuals of a cold 
injury to the feet and diabetes must fail.  

The Board acknowledges that the appellant, at his personal 
hearing, testified that he suffered from frostbite that 
caused a cold injury to the feet during service, which he now 
alleges led to residuals of the cold injury and diabetes.  
The veteran has not demonstrated that he has the medical 
expertise that would render competent his statements as to 
the relationship between the cold injury during service and 
any current disability, including diabetes.  His opinion 
alone cannot meet the burden imposed by 38 C.F.R. § 3.303 
with respect to the relationship between the cold injury 
incurred during service and his current disabilities.  See 
Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran's statements qualify as competent lay evidence.  
Competent lay evidence is any evidence not requiring that the 
proponent to have specialized education, training, or 
experience.  Lay evidence is considered competent if it is 
provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(1)).  Competent medical evidence is 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(a)(2)).  Competent medical evidence is 
considered more probative than competent lay evidence.


I. Service Connection for Residuals of a Cold Injury to the 
Feet

The veteran's service medical records do not show any cold 
injury residuals.  VA Compensation and Pension examination 
reports from March 1953 and December 1988 are void of 
reference to residuals of a cold injury.  

In October 1997, a VA examination report stated that the 
veteran experienced numbness in his right foot.  However, the 
veteran did not make a claim of service connection for 
residuals of a cold injury to the feet until April 1999.  

In June 1999, a VA examination report stated that the veteran 
had suffered from cold exposure during service.  However, the 
examiner stated in the report that there was no evidence of a 
residual injury as a result of the veteran's reported cold 
exposure in 1952.  The evidence shows that the veteran does 
not have any cold injury residuals due to cold exposure 
during service.  Consequently, there is no disability which 
may be service-connected, and the claim must be denied.

II.  Service Connection for Diabetes

The veteran's service medical records as well as VA 
examination reports from March 1953 and December 1988 are all 
void of reference to a diagnosis of diabetes or to any 
symptoms of that disability.  

An October 1997 VA examination report contains a diagnosis of 
diabetes mellitus.  A June 1999 VA examination report stated 
that the veteran had developed diabetes many years after 
separation from service.  

For the veteran to be entitled to service connection for 
diabetes, he must have incurred or aggravated the disability 
during service.  Service connection may also be granted for 
diabetes manifested to a degree of 10 percent within one year 
following separation from active military service.  In this 
case, however, the veteran did not develop diabetes until 
many years following his separation from service.       

The veteran claims that he suffers from diabetes due to a 
cold injury that he sustained during his active military 
service.  A June 1999 VA examination report stated that the 
examiner could not find any relationship between the 
veteran's current diabetes mellitus and the veteran's 
reported cold injury sustained during his active military 
service.  

Because the veteran's diabetes was not shown in service or to 
a compensable degree within one year thereafter, and because 
it is not shown to be related to the cold injury that the 
veteran reported that he sustained during his active military 
service, the veteran cannot be granted service connection for 
diabetes.  In short, the veteran's current diabetes is not 
shown to be due to disease or injury sustained during his 
active military service. 

III.  VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West Supp.).  
Implementing regulations for VCAA have been published.  66 
Fed. Reg. 45,620 (Aug. 29,2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except 
for amendments not applicable, these regulations merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 
2001).

With respect to the notice provisions, the record reflects 
that the veteran has been afforded notice of the laws and 
regulations governing entitlement to service connection for 
disabilities as well as evidence needed to establish these 
claims contained in statements of the case issued in 
September 1999 and 2000 and in a letter dated in December 
2000.  The Board also notes that the veteran was notified by 
letter dated in March 2002 and advised that he had an 
opportunity to submit additional evidence and argument to the 
Board within 90 days of the date of that letter.  He has not 
submitted or identified additional evidence or provided 
additional argument.  The facts relevant to these claims have 
been properly developed and there is no further action that 
should be undertaken to comply with the notice and duty to 
assist provisions of the VCAA and the implementing 
regulations.  The veteran will not be prejudiced as a result 
of the Board deciding these claims without first affording 
the RO an opportunity to reconsider the claims in the light 
of the VCAA.  A remand for RO consideration of the claims 
under the VCAA would thus serve only to further delay 
resolution of the veteran's claims. 

The RO advised the veteran of the evidence necessary to 
support his claims for entitlement to service connection for 
residuals of a cold injury to the feet and for diabetes.  The 
veteran has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  The veteran was given VA examinations to evaluate 
his claimed disabilities.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The Board finds that VA's 
duty to assist the claimant under applicable provisions has 
been satisfied.


ORDER

Service connection for residuals of a cold injury to the feet 
is denied.  Service connection for diabetes is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

